Citation Nr: 0406387	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma 
as a result of exposure to herbicides.  

2.  Entitlement to service connection for dizziness as a 
result of exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.  

4.  Entitlement to service connection for rashes as a result 
of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Washington, District of Columbia 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case information regarding the VCAA as to the issues 
of service connection as a result of exposure to herbicides 
has not been provided to the veteran.  Further, several of 
the issues have been denied on the basis that they are not 
well grounded.  Adjudication needed as a result of the VCAA 
has not been undertaken.  Therefore, to fully comply with the 
VCAA, on Remand, the RO must assure that the provisions of 
this new Act are complied with, including the notification 
requirements set forth in the new law.

Additionally, the veteran has submitted medical evidence, 
making the current record insufficient to resolve an 
important medical issue in this case.  Accordingly, further 
development of the claim, including providing the veteran 
with a VA examination is necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, as to entitlement to service 
connection for disabilities on the basis 
of herbicide exposure. The duty to notify 
includes notice of any information or 
evidence, not previously provided to VA 
that is necessary to substantiate the 
claim.  This notice should include a 
letter outlining the provisions of 
38 C.F.R. § 3.309(e) and soliciting 
appropriate evidence.  He should be 
provided an opportunity to submit any 
evidence described.

2.  Make arrangements for the claims 
folders to be reviewed by an appropriate 
specialist to determine whether the 
veteran was diagnosed and treated for a 
soft tissue sarcoma.  The claims folder 
must be provided to and reviewed by the 
examiner as part of the examination.  An 
opinion should be entered as to whether 
the angiolipoma removal was a soft tissue 
sarcoma.  If there is a need for an 
examination, such examination should be 
scheduled.  If there is no competent 
evidence of the existence of a soft 
tissue sarcoma that too should be set out 
in the claims folder.

3.  The RO should be scheduled for 
appropriate physical examinations of the 
other disorders at issue.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  After 
review of the claims folder and 
examination of the veteran, it should be 
ascertained whether there is any 
disability manifested by dizziness, and 
if so, whether it is related to Vietnam.  
It should also be determined if the 
appellant has peripheral neuropathy, and 
if so, its etiology.  Finally, a 
determination should be made as to 
whether there is any skin rash present 
other than the recurrent furnuculosis for 
which service connection has been 
established, and if so, the etiology 
should be determined.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and the representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  

The SSOC should include a discussion of 
all evidence received since the last SSOC 
was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




